EXHIBIT 10(c)
SUMMARY OF BASE SALARY AND ANNUAL INCENTIVE
COMPENSATION PAYABLE TO NAMED EXECUTIVE OFFICERS
     2009 Base Salary. On February 17, 2009, the Compensation and Management
Development Committee (the “Compensation Committee”) of the Board of Directors
of The Sherwin-Williams Company (“Sherwin-Williams”) set the 2009 base salaries
of the executive officers who were named in the Summary Compensation Table of
Sherwin-Williams’ 2008 Proxy Statement and who are expected to be named in the
Summary Compensation Table of Sherwin-Williams’ 2009 Proxy Statement (the “Named
Executive Officers”). The base salaries of the Named Executive Officers for 2009
are as follows: C.M. Connor, Chairman and Chief Executive Officer ($1,221,987);
J.G. Morikis, President and Chief Operating Officer ($705,566); S.J. Oberfeld,
President, Paint Stores Group ($512,999); S.P. Hennessy, Senior Vice President –
Finance and Chief Financial Officer ($539,127); and T. W. Seitz, Senior Vice
President – Strategic Excellence Initiatives ($473,907).
     Annual Incentive Compensation to Be Earned in 2009. The Compensation
Committee also approved the following minimum, target and maximum cash bonus
award levels, as a percent of salary, for the Named Executive Officers for 2009
under The Sherwin-Williams Company 2007 Executive Performance Bonus Plan based
upon each Named Executive Officer achieving 0%, 100% and 125%, respectively, of
his performance goals.

                  Incentive Award as a Percentage of Base Salary Named Executive
Officer   Minimum   Target   Maximum
C.M. Connor
  0   95   190
J.G. Morikis
  0   75   150
S.J. Oberfeld
  0   60   120
S.P. Hennessy
  0   75   150
T.W. Seitz
  0   60   120

 